                    IN THE UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF ARKANSAS
                              WESTERN DIVISION

 TIMOTHY BLAND                                  *
                              PLAINTIFF         *
                                                *
 V.                                             *
                                                *          CASE NO. 4:17CV00705 SWW
                                                *
 UNION PACIFIC RAILROAD                         *
 COMPANY                                        *
                    DEFENDANT                   *
                                                *


                                           ORDER

       Before the Court is Plaintiff’s stipulation of dismissal with prejudice [ECF No.

26], stating that the parties have settled this matter.

       IT IS THEREFORE ORDERED that this action is DISMISSED WITH

PREJUDICE.

       IT IS SO ORDERED THIS 11TH DAY OF JULY, 2019.

                                                    /s/Susan Webber Wright
                                                 UNITED STATES DISTRICT JUDGE
